Case 2:21-cv-00331-JVS-PD Document 4 Filed 01/19/21 Page 1 of 1 Page ID #:10



 1                             JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11    EDUARDO ROBLES ROBLES,                  Case No. 2:21-cv-00331-JVS-PD
12                     Petitioner,
                                              JUDGMENT
13         v.
14    WARDEN,
15                     Respondent.
16
17         Pursuant to the “Order Denying Application for Extension of Time to
     File Habeas Petition and Dismissing Matter Without Prejudice,”
18
           IT IS ADJUDGED that the Application is denied and this matter is
19
     dismissed without prejudice.
20
21   DATED: January 19, 2021.

22
23
                                     JAMES V. SELNA
24                                   UNITED STATES DISTRICT JUDGE
25
26
27
28
